DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (9,886,810) in view of Kovitz (8,823,494) and Krueger (8,135,344).
Regarding claims 1 and 20, Murphy discloses a piece of hygiene equipment (i.e. soap dispenser), comprising: a transmitting section configured to transmit an outbound radio signal carrying transmission payload data; a receiving section configured to receive an inbound radio signal carrying reception payload data (See fig. 1 and col. 5 lines 9-22).  However, Murphy does not explicitly mention the dispenser performs the process of searching and pairing with a communication partner, wherein a processing section configured to transmit an outbound radio signal carrying specific transmission payload data and/or to receive an inbound radio signal carrying specific reception payload data for determining a communication partner to which outbound radio signals are to be transmitted and from which inbound radio signals are to be received; and a 
Claim 22 is rejected for the same reasons as set forth in claim 1, as method.
Regarding claim 2, Murphy & Kovitz & Krueger disclose as cited in claim 1.  Murphy further discloses the dispenser being configured to dispense a consumable to a user or to dispose a consumable from a user, and further comprising a sensor section configured to determine a value relating to a Page 2 of 9Application No. 16/467,514 Amendment Dated 9/17/20 Reply to Office Action of 6/25/20 reservoir of said consumable, wherein the processing section is arranged to compile the transmission payload data in relation to the determined value (See fig.1 and col. 6 line 42 to col. 7 line 19, col. 10 lines 46-58).
Regarding claim 3, Murphy & Kovitz & Krueger disclose as cited in claim 1.  They further disclose the processing section is configured to operate in a first mode (See Kovitz, figure 2, step 202-214) and in a second mode (See Kovitz, figure 2, step 216), wherein during said first mode the processing section is configured to determine the communication partner (See Kovitz, figure 2, step 202-214, col. 2 lines 25-43), and wherein during said second mode the processing section is configured to compile and transmit said transmission payload data (See Murphy, figure 1 and col. 10 lines 46-58).
Regarding claim 4, Murphy & Kovitz & Krueger disclose as cited in claim 3.  Murphy further discloses the processing section is configured during said second mode to compile and transmit said transmission payload data in relation to the determined 
Regarding claim 5, Murphy & Kovitz & Krueger disclose as cited in claim 3.  Murphy further discloses the first mode is activated for a predetermined time after power-up of the piece of hygiene equipment (See col. 19 lines 55-65).
Regarding claim 6, Murphy & Kovitz & Krueger disclose as cited in claim 1.  Murphy further discloses the piece of hygiene equipment (i.e. the dispenser) further comprises an electric power source (See fig. 1 and col. 6 lines 42-46).
Regarding claim 7, Murphy & Kovitz & Krueger disclose as cited in claim 6.  However, they do not explicitly mention an insulating slip inhibits an electrical connection to the electric power source, and the piece of hygiene equipment is powered up by removing said slip.  The user of insulating slip for inhibiting an electrical connection to the electric power source (i.e. battery) in a brand new electronic device is commonly known in the art (Official Notice taken by the examiner); therefore, it would have been obvious to one skilled in the art to have included such feature in the brand new dispenser, for the advantage of allowing the user to dictate where and when the device being powered up and/or initialized. 
Regarding claim 8, Murphy & Kovitz & Krueger disclose as cited in claim 1.  However, they do not explicitly mention the processing section is configured to determine a preferred communication partner or a preferred direction for transmitting data toward a specific communication data.  Since Murphy does suggest that the dispenser is capable of communicating with the management system via different routes (direct communication with the management system utilized wired or wireless 
Regarding claims 9-12, Murphy & Kovitz & Krueger disclose as cited in claim 1.  Murphy further discloses the processing section is configured to buffer received payload data carried by an inbound radio signal and to transmit said buffered received payload data as relay payload data carried by an outbound radio signal to the communication partner (i.e. the dispenser acts as a gateway for other dispenser and is configured to report periodically) (See col. 5 line 59 to col. 6 line 5, col. 10 lies 46-62), wherein the processing section is further arranged to delay the transmitting of the relayed payload data according to a predetermined value (i.e. memory capacity) which is specific set to the dispenser and in relation to said identifier of the dispenser (i.e. Bluetooth address for example) (See col. 26 lines 49-64).
Regarding claim 15, Murphy & Kovitz & Krueger disclose as cited in claim 10.  Murphy further discloses the processing section is further arranged to change said predetermined value (See col. 26 lines 54-57).

Regarding claim 19, Murphy & Kovitz & Krueger disclose as cited in claim 18.  Murphy further discloses the processing section is further arranged to add data (i.e. timestamp or its own Bluetooth address as sender address to the transmit data packet according Bluetooth specification) to the data to be relayed before transmitting (See col. 27 lines 3-35).
Regarding claim 21, Murphy & Kovitz & Krueger disclose as cited in claim 20.  Murphy further discloses a system comprising a plurality of pieces of hygiene equipment and a target device being coupled to a communication network (See fig. 1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (9,886,810), Kovitz (8,823,494) and Krueger (8,135,344) as applied to claim 1 above, and further in view of Iacono (8,761,124).
Regarding claim 14, Murphy & Kovitz & Krueger disclose as cited in claim 1.  However, they do not mention that the processing section is further arranged to monitor a radio signal being transmitted toward the receiving section during the transmitting of a signal for determining an occurrence of interference.  Since Iacono teaches a power control process in a communication device, wherein the communication device’s processing section is arranged to monitor a radio signal being transmitted toward the receiving section during the transmitting of a signal for determining an occurrence of interference (i.e. conventional open loop power control method) (See fig. 2 and col. 14 line 22 to col. 15 line 54); therefore, it would have been obvious to one skilled in the art . 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (9,886,810) in view of Kovitz (8,823,494) and Iacono (8,761,124).
Regarding claim 23, Murphy discloses a piece of hygiene equipment (i.e. soap dispenser), comprising: a transmitting section configured to transmit an outbound radio signal carrying transmission payload data; a receiving section configured to receive an inbound radio signal carrying reception payload data (See fig. 1 and col. 5 lines 9-22).  However, Murphy does not explicitly mention the dispenser performs the process of searching and pairing with a communication partner, wherein a processing section configured to transmit an outbound radio signal carrying specific transmission payload data and/or to receive an inbound radio signal carrying specific reception payload data for determining a communication partner to which outbound radio signals are to be transmitted and from which inbound radio signals are to be received; and a memory section, wherein the processing section is configured to determine said communication partner and to store information representing the determined communication partner in said memory section and wherein the processing section is further arranged to monitor a radio signal being transmitted toward the receiving section during the transmitting of a signal for determining an occurrence of interference.  Since Murphy does disclose that the dispenser communicate with the communication partner utilizing Bluetooth communication (See col. 5 lines 9-22, col. 5 line 45 to col. 6 line 5) and Kovitz mentions 
Claim 24 is rejected for the same reasons as set forth in claim 23, as method.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 16-17, Murphy & Kovitz & Krueger disclose as cited in claim 15.  However, they fail to mention that the processing section is further arranged to change said predetermined value in response to determining an occurrence of interference.
Claims 25-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 25-26, Murphy & Kovitz & Krueger disclose as cited in claim 15.  However, they fail to mention that the processing section is further arranged to change said predetermined value in response to determining an occurrence of interference.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.




Response to Arguments
Applicant’s arguments, see Remark, filed 03/24/2021, with respect to the rejection(s) of the pending claim(s) under Murphy (9,886,810) and Kovitz (8,823,494) have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made further in view of Krueger (8,135,344) and Iacono (8,761,124).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TUAN A TRAN/Primary Examiner, Art Unit 2648